UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7439



ERIC LAWRENCE PLUMMER,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:05-cv-00686-RGD)


Submitted:   February 22, 2007              Decided:   March 1, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Lawrence Plummer, Appellant Pro Se. Virginia Bidwell Theisen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric   Lawrence   Plummer   seeks   to   appeal    the   district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.     The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate

judge recommended that relief be denied and advised Plummer that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.     Despite this warning, Plummer failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985). Plummer has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED


                                  - 2 -